........,.. •   4   1""' a-"'"""",.""'"   •=-==oe-• ·-· --,.,.,...-~~"'"~-----.-::-~·"7'"-:-.,.--::---,..-,. ::'-,.,,~,~--~- .... ,              .,   """" -m•       sazA_II!i!l4.4,~""::=- ·~~~ /-                                 -!




                P.O. BOX 12308, CAPITOL STATION
                                                                                                                 PRIVATE USE                             w~      ~ noo4279596                      FEB 26 2o15
                                                                                                                                                         &:u:    .    -     MAILED FROM ZIP CODE 78 70 i
                       AUSTIN, TEXAS 78711                       ·~ "Ti(rf.r\TTT:'.}~J    •·;f't;fl     (:;_]{"f~T])"1J{                  [.t;                                                                     ,.-.
                                                                 J;f_t'~j,_./                      : ' ' · · · . ! I . ·f! ~--·· _,,_;_:L·-::                                           """                        ~_'




                                                                                                                                                      NYL.
                                                                                ;! .··     •·;.


                                                                                                                                                                                        -
                                                                                                                                                                                        <::::>
                                                                                                                                                                                        <;.n
                                                                                                                                                                                        ::::rr::
                                                                                                                                                                                        )'.)~
                                                                                                                                                                                                      C:.Iv
                                                                                                                                                                                                      ---
                                                                                                                                                                                                      E.!;~·~
                                                                                                   RE: WR-82,557-01                                                                     --,
                                                                                                                                                                                        ..-u          ~:;-.-         .:::7
                                                                                                                                                                                          I           ::;: 7!;;:]
                                                           ...
                                                       ::~:·
                                                                                         ;·;~i:.~~~~l€BIAEL.
                                                                                                  ----~-            Eo:~--~
                                                                                                  . .: _· ............ ........ -
                                                                                                                                  ROMERO
                                                                                                                                  - TDC # 162981 0
                                                                                                                                                                                       .., ~~~.~~
                                                                                                                                                                                        \.0


                                                                                                                                                                                       :X

                                                                                             -~~~,:~,                                                                                  ry  l:liif::::::-!
                                                                                                                                                                                       (11
                                                                                                                                                                                                     (=) -<
                                                                                                                                                                                                     p·,,.
                                                                                                                                                                                                                              li
                                                                                                  z9b'b 5~01hM~.
                                                                                                                                                                                      _N.
                                                                                                                                                                                                              Lr7:7.;,.
                                                                                                                                                                                                                              .,.
                                                                                                                                                                                                                             ;•;

                                                                                                  6tti;'€*e~'f-~)~.5                                                                                          ~
                                                                                                                                                                                                                              1
                                                                                                                                                                                                                              "{
                                                                                            --:- .. -..~~;z;~ ·.;~~·:.:~~-:;.v  . ·:,.:.., ..:
                                                                                                  .....-·.   .       ..
                                                                                                                 -~ ~ :~_,.__~ ~~     ·-·.- .                                                                                  I